IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PLAINS TOWNSHIP, INDIVIDUALLY AND
                                :              No. 8 MAP 2017
ON BEHALF OF ALL OTHERS         :
SIMILARLY SITUATED AND PLYMOUTH :              Appeal from the Order of the
BOROUGH, INDIVIDUALLY AND ON    :              Commonwealth Court at No. 350 MD
BEHALF OF ALL OTHERS SIMILARLY  :              2016 dated January 24, 2017
SITUATED,                       :
                                :
                 Appellants     :
                                :
                                :
           v.                   :
                                :
                                :
HOSPITAL SERVICE ASSOCIATION OF :
NORTHEASTERN PENNSYLVANIA F/K/A :
BLUE CROSS OF NORTHEASTERN      :
PENNSYLVANIA, A PENNSYLVANIA    :
NONPROFIT CORPORATION AND       :
ALLONE FOUNDATION, A            :
PENNSYLVANIA NONPROFIT          :
CORPORATION, AND ALLONE         :
CHARITIES, A PENNSYLVANIA       :
NONPROFIT CORPORATION AND       :
COMMONWEALTH OF PENNSYLVANIA, :
BY ITS OFFICE OF ATTORNEY       :
GENERAL,                        :
                                :
                 Appellees      :


                                       ORDER


PER CURIAM                                     DECIDED: November 22, 2017
     AND NOW, this 22nd day of November, 2017, the order of the Commonwealth

Court is AFFIRMED.

     Justice Todd did not participate in the consideration or decision of this case.